Title: William Lee to James Monroe, ca. 30 August 1813 (Abstract)
From: Lee, William
To: Monroe, James


Ca. 30 August 1813, Bordeaux. “Being at this moment very unwell and almost blind I have it not in my power to transmit to you copies of my correspondence with Mr. Crawford & Mr. Warden touching my controversy with the latter and the motives of my writing a certain letter to the Duke of Bassano on which the President has demanded explanations of me through the Minister. That explanation has been made & I am convinced will be found satisfactory. On the affair between Mr. Warden and myself Mr. Crawford has decided much to my satisfaction by doing me the honor to declare that he found my conduct legal & correct—he however censures me for being too severe in my correspondence with Mr. Warden & seems to suppose I had been so inconsiderate as to have refered my dispute with Mr. Warden to the municipal authorities of this Country. In both which charges I feel myself innocent & I have therefore thought it my duty to go farther into explanations on these points with Mr. Crawford from whose unbiased mind I have every reason to expect a favorable report to you.
“As the correspondence arising out of these affairs and of the two prize cases of the Criterion & Maria are very voluminous, shall I be permitted to sollicit your indulgence until I shall be able to transmit them to you feeling perfectly convinced that when you shall examine into the same your decision will be such as will prove honorable to me.
“Every public man has his enemies, I Know I have more than my share from the ardour of my character and the firmness with which I support my own rights and the warmth with which I espouse the cause of my friends. All I ask is a hearing for I feel as if I was armed so strong in integrity that with the administration I have nothing to fear when the truth is Known.
“May I intreat you therefore to do me honor to suspend your judgment on these concerns until I can have an opportunity to lay the whole subject before you that the happiness of my family and my reputation may not suffer by the censure of an Administration it has been my greatest pride to serve faithfully and in support of whose cause my feeble talents have always been employed to advantage.”
